                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Gary Lee Pullen,

       Plaintiff,

               v.                                         Case No. 1:16cv894

Correctional Officer Conschafsky, et al.,                 Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on November 20, 2018 (Doc. 93).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 93) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 93) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

plaintiff’s complaint is DISMISSED with prejudice against defendants Cool, Davis,

Erdos, Ford, Goodman, Mahlman, Nolan, Parson, Prise, and Toppins for want of

prosecution and for failure to obey an Order of the Court.

       IT IS SO ORDERED.

                                                        s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court

                                              1
